Citation Nr: 0621569	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
characterized as unbalance.


REPRESENTATION

Appellant represented by:	Luis A. de Mier-LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 until 
September 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not manifested 
during service, or within one year from separation from 
service, and is not causally or etiologically related to 
service.

2.  Tinnitus was not manifested during service and is not 
causally or etiologically related to service.

3.  A disorder characterized as unbalance was not manifested 
during service and is not causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).

3.  The criteria for a grant of service connection for a 
disorder characterized by and for unbalance have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in September 2003.  

The September 2003 letter advised the veteran that evidence 
showing that tinnitus, hearing loss and unbalance existed 
from service until the present time was needed to 
substantiate the claim.  Examples of evidence were provided 
and included dates and places of medical treatment, lay 
statements, statements from service medical personnel, 
employment examinations, pharmacy records and insurance 
reports.  Medical authorizations were provided so VA could 
assist in obtaining private medical records.  The September 
2003 letter advised the veteran of the evidence in the claims 
file, of VA's duty to obtain relevant federal records and 
that VA would make reasonable efforts to obtain private 
records.  The elements of a claim for service connection were 
also provided.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims for service 
connection are being denied, no disability rating or 
effective date will be assigned.  Proceeding with this matter 
in its procedural posture would not therefore inure to the 
veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim and presented testimony at a RO 
hearing.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
The veteran advised the RO in May 2005 that he had no 
additional evidence to submit.  As such, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review.

Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Sensorineural Hearing Loss and Tinnitus

The veteran seeks service connection for hearing loss and 
tinnitus.  The veteran has alleged he was exposed to noise 
from bulldozers, tractors and scrapers during service.  

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. §  3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. §  3.385. 

The veteran has a current disability as exhibited by the 
January 2005 and February 2005 VA examinations.  In January 
2005 the pure tone auditory threshold was 40 decibels or 
greater in the frequencies of 2000, 3000, 4000 in the right 
ear and in the 3000 and 4000 hertz frequencies in the left 
ear.  The speech recognition score was 94 percent 
bilaterally.  The final diagnosis was hearing within normal 
limits from 500 hertz to 1500 hertz with a moderate to 
moderately severe sensorineural hearing loss from 2000 hertz 
to 4000 hertz in the right ear and hearing within normal 
limits from 500 hertz to 1500 hertz with a mild to moderately 
severe sensorineural hearing loss from 2000 hertz to 4000 
hertz in he left ear.  These findings clearly meet the 
definition of hearing loss disability as set forth in 
38 C.F.R. § 3.385.

The February 2005 VA examination and prior VA outpatient 
treatment records reflect a diagnosis of tinnitus.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

At the October 2004 RO hearing, the veteran testified that he 
complained of headaches and a sound in his ears while in the 
army.  However, the medical evidence does not support this 
assertion.  Although the service medical records contain 
complaints for the ears, none of these complaints or 
treatment concern hearing loss or ringing in the ears.  The 
service medical records reflect complaints of ear aches and a 
diagnosis of otitis.  Additionally the separation examination 
dated in July 1980 found hearing within normal limits 
bilaterally.  Additionally, in the report of medical history 
filled out by the veteran in July 1980, no ear, nose or 
throat trouble was noted.  

Nor is there any evidence of continuity of symptomatology.  
VA hospital records dated in September 1999 documenting the 
veteran's medical history indicated negative for both hearing 
loss and tinnitus.  The first complaint of tinnitus after 
service appears in a VA medical record dated in May 1999.  
While the first indication of hearing loss was around April 
1999, (i.e., approximately 19 years subsequent to the 
veteran's discharge from active military service), a hearing 
loss disability as defined by 38 C.F.R. § 3.385 was not 
recorded by audiological findings until January 2004.  The 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Furthermore, service connection is not warranted as there is 
no competent medical evidence of a nexus.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through eduction, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In February 2005, the VA examiner 
opined it was unlikely the hearing loss and tinnitus were 
related to service.  Other medical records do not provide any 
opinion as to the etiology of the hearing loss and tinnitus.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in a September 2003 letter of the 
need to submit medical evidence of a relationship between the 
current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current hearing loss and tinnitus are related to service, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of the evidence indicates the veteran does 
not have bilateral sensorineural hearing loss and tinnitus 
that are causally or etiologically related to service.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




Disorder Characterized as "Unbalance"

VA outpatient treatment records reflect the veteran was seen 
for complaints of unbalance throughout 2003.  As such, the 
remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

As an initial matter, to the extent that the veteran 
currently has or complains of the symptom in question, it has 
not been linked to any diagnosed disorder.  In this respect, 
it is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Assuming that "unbalance" is a disorder, service connection 
is otherwise not warranted.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).  Service medical records 
indicate that in May 1980, the veteran was seen for 
complaints of dizziness and loss of equilibrium.  To obtain a 
grant of service connection, however, there must also be a 
nexus between the current disability and inservice disability 
or a showing of continuity of symptomatology.  Neither 
evidence of a nexus nor evidence demonstrating continuity of 
symptomatology exists in this case.  As such, service 
connection for unbalance is not warranted.  

Although there was treatment for unbalance during service, 
there are lapses in symptomatology.  For example, the veteran 
did not report dizziness or fainting spells in the September 
1980 report of medical history, nor were any problems with 
unbalance noted during the July 1980 separation examination.  
The first post-service treatment for unbalance was in a VA 
hospital record dated in November 1998.  Subsequently, in a 
September 1999 VA hospital record, the physician reported no 
history of vertigo.  Then, as noted above, the veteran was 
seen for loss of equilibrium in 2003.  The gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

There is also no nexus between the present unbalance and any 
dizziness or loss of equilibrium during service.  The VA 
outpatient treatment records which document unbalance do not 
provide an opinion as to the etiology of the disorder.  

Apart from the foregoing, there is no competent evidence in 
support of the claim.  In February 2005, a VA examiner opined 
it is unlikely the unbalance is related to service.  The 
veteran was advised of the need to submit medical evidence to 
demonstrate a nexus between a current disability and service 
by way of a September 2003 letter from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in a September 2003 letter of the 
need to submit medical evidence of a relationship between the 
current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
unbalance is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds the preponderance of the evidence is against 
the claim for service connection.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.

Service connection for unbalance is denied.


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


